 

Case 1:19-cv-06264-LGS Document 76-3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DINO ANTOLIN,
Plaintiff,
- against -

KENNETH ROSENBLUM, BERNICE
eee VILLAGE REALTY LLC,

Filed 12/22/20 Page 1of1

©

ase Nog,: I: :19-cy-06264 (1. GS)

DECLARATION OF JORGE
: GUZMAN IN SUPPORT OF
: LANDAU GROUP’S MOTION

 

ess ans PS 53

: TO WETHDRAW AS COUNSEL

ORGE GUZMAN and LAMANO WEST
en LEG:

Defendants.

I, JORGE GUZMAN, declare the following under penalties of perjury:

i. lama partner of Lamano West Village, LLC dba Lamano Restaurant.

2. lama defendant in this matter with Lamano.

3. Lamano restaurant has and remains closed and is unable to pay its bills, and will remain
in this position for the foreseeable future.

4. I consent to the withdrawal of the Landau Group, PC as my cotnsel of record.

  
  

Executed on December 21, 2020 in ,___ New York.

  

= nena s eee hae
